DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior U.S. Patent No. 11257064. This is a statutory double patenting rejection.
17677559
US Patent 11257064
1
1
2
2
3
3
4
4
5
5
6
6
7
1
8
7
9
8
10
9
11
10
12
11
13
12
14
13
15
14
16
15
17
16
18
17
19
18
20
19


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll et al. (US 20140136348 A1).
Regarding claim 1, Carroll discloses (Fig. 10A) a system and method for receiving and managing remotely placed orders comprising:
generating, by a first device comprising a screen, visually perceivable first data representing a digital order of goods or services (¶114-¶115, Fig. 22);
causing displaying, on the screen of the first device, the first data representing the digital order (¶115; Fig. 11);
receiving, by a second device, second data representing a first digital image (¶116);
determining that the second data comprises a digital image corresponding to the first data (¶117);
in response to determining that the second data comprises a digital image corresponding to the first data:
receiving, by the second device, third data representing the digital order (¶120 - at step 1045, the OMS server 110 performs the heavier processing to determine what elements of the Current Order need to change to conform with the current venue specific menu data, and transmits this information to the mobile user device 140. The OMS application component 318 then presents these required changes to the user and asks if the user would like to proceed; ¶125 - at step 1055, the OMS application component 318 on the mobile user device 140 presents an order verification screen 751 to the user);
causing displaying the digital order on a display screen of the second device (¶120, ¶125);
receiving, at the second device, an indication of approval of the third data (¶126);
in response to receiving the indication of approval, initiating a transaction process for digital payment of the set of the goods or services (¶127).
Regarding claim 2, Carroll discloses the method of claim 1 above and further discloses wherein: the first data representing the digital order is a unique symbol recognizable by the second device; causing displaying the first data comprises causing displaying the unique symbol on the screen of the first device; determining that the second data comprises a digital image corresponding to the first data comprises determining that the first digital image represented by the second data comprises the unique symbol (¶112 - unique; ¶114-¶117).
Regarding claim 3, Carroll discloses the method of claim 1 above and further discloses wherein: the second device comprises a camera capable of generating a first digital image in real- time;-31-Docket No.: 49490-0033 receiving second data representing a first digital image comprises receiving, from the camera, the first digital image in real-time; determining that the second data comprises a digital image corresponding to the first data comprises determining that the first digital image representing the second data received from the camera in real-time comprises the first data (¶116-¶117 - it is becoming a common feature for personally owned mobile devices to come equipped with a camera).
Regarding claim 5, Carroll discloses the method of claim 1 above and further discloses selecting, at the first device, from a list of items for purchase, a set of items for purchase, wherein the digital order is the selected set of items for purchase; creating, by the first device, a digital purchase list including the selected set of items (¶72); wherein the third data received by the second device is the digital purchase list (¶117).
Regarding claim 6, Carroll discloses the method of claim 1 above and further discloses sending, from the first device to a storage device comprising a computer memory, the first data representing the digital order and the third data representing the digital order; storing, by the storage device, the first data and the third data in the computer memory; sending, from the second device to the storage device, the second data representing the first digital image; wherein determining that the second data comprises a digital image corresponding to the first data is performed by the storage device; in response to determining that the second data comprises a digital image corresponding to the first data, sending, from the storage device to the second device, the third data representing the digital order (¶57 - each hardware element; ¶59, ¶74, ¶117).
Regarding claim 8, Carroll discloses the method of claim 1 above and further discloses receiving fourth data corresponding to one or more alterations to be made to digital orders; generating fifth data representing an altered digital order based, at least in part, on the third data and the fourth data; causing displaying, at the second device, the fifth data representing the altered digital order (¶126).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll.
Regarding claim 9, Carroll discloses the method of claim 1 above but does not explicitly disclose receiving, by a third device comprising a screen, transference data representing a second digital photograph, the second digital photograph comprising a digital image corresponding to the first data; generating, by the third device, a copy of the first data representing the digital order; causing displaying, at the screen of the third device, the copy of the first data representing the digital order; wherein the first digital image represented by the second data is a digital photograph of the copy of the first data displayed at the third device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention that the method performed by the second device can be repeated by a third device, especially when the third device may be an additional second device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2876